1                                                                                     Honorable Timothy W. Dore
                                                                                       March 29, 2019; 9:30 a.m.
2

3

4

5

6                       IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
7
     In re:                                                   )    Chapter 7
8                                                             )    Bankruptcy No. 18-12360
     MICHAEL KIDWELL,                                         )
9                                                             )    TRUSTEE’S REPLY TO OPPOSITION
                      Debtor(s).                              )    TO TRUSTEE’S MOTION FOR SALE
10                                                            )    OF REAL PROPERTY

11            COMES NOW the duly appointed trustee, Nancy James, through counsel, The Livesey Law

12   Firm, and Rory C. Livesey, and files this reply to the Opposition to Trustee’s Motion for Sale of

13   Real Property filed by Caliber Home Loans, Inc., servicer for U.S. Bank Trust N.A., as Trustee for

14   LSF9 Master Participation Trust (“USB”) regarding the real property located at 24514 - 148th Lane

15   S.E., Kent, Washington 98042.

16            The proposed sale price is $376,000. USB had not objected to the proposed sale price. The

17   sale will be free and clear of liens and encumbrances, with the liens and encumbrances to attach to

18   the proceeds.

19            USB is ostensibly secured in the property. The amount it is owed on its purported claim

20   exceeds the purchase price. The trustee proposes to sell the property pursuant to Section 363(f)(4).

21   That subsection allows the trustee to sell property of the estate free and clear of an interest if that

22   interest is subject to a bona fide dispute.1 Litigation with the putative deed of trust holders is

23   inevitable in this case. The trustee believes that it makes practical sense for the parties to be

24

25
              1
               On November 7, 2018, the debtor filed amended schedules (Docket No. 56) listing CitiMortgage with a second
     possible encumbrance. That encumbrance suffers from the same infirmities as the USB claim. CitiMortgage has not
     responded to the motion.

     TRUSTEE’S REPLY TO OPPOSITION TO                                                  THE LIVESEY LAW FIRM
     TRUSTEE’S MOTION FOR SALE OF                                                      600 Stewart Street, Suite 1908
                                                                                       Seattle, WA 98101
     REAL PROPERTY - 190326aRep Page 1                                                 (206) 441-0826

      Case 18-12360-TWD               Doc 66      Filed 03/26/19         Ent. 03/26/19 13:01:13           Pg. 1 of 2
1    litigating over money as opposed to real property that is currently unoccupied and likely uninsured

2    (other than likely forced place insurance by the lender).

3           USB asserts that the trustee has not raised a bona fide dispute with regards to its

4    encumbrance. It is overlooking its own motion to lift the automatic stay (Docket No. 48). The

5    trustee filed a response to that motion (Docket Nos. 53 and 54). In that response the trustee lays out

6    very clearly the theory under which she believes that the deeds of trust are no longer enforceable.

7    USB’s motion was originally scheduled to be heard on November 11, 2018. At the request of USB’s

8    counsel, the trustee agreed to a continuance of the motion to November 30, 2018, so USB could look

9    at the issue. The continued hearing was not confirmed and no one appeared on behalf of USB. See,

10   generally, docket. Additional attempts to contact USB’s counsel also went without a response. The

11   trustee has submitted sufficient evidence into the court file to demonstrate that the USB deed of trust

12   is subject to a bona fide dispute.

13          WHEREFORE, the trustee requests that the objection be overruled and the sale be approved

14   by the court.

15          RESPECTFULLY SUBMITTED this 26th day of March, 2019.

16                                                  THE LIVESEY LAW FIRM

17
                                                            /S/ Rory C. Livesey
18
                                                    Rory C. Livesey, WSBA #17601
19                                                  Attorney for Trustee

20

21

22

23

24

25




     TRUSTEE’S REPLY TO OPPOSITION TO                                        THE LIVESEY LAW FIRM
     TRUSTEE’S MOTION FOR SALE OF                                            600 Stewart Street, Suite 1908
                                                                             Seattle, WA 98101
     REAL PROPERTY - 190326aRep Page 2                                       (206) 441-0826

      Case 18-12360-TWD           Doc 66     Filed 03/26/19      Ent. 03/26/19 13:01:13        Pg. 2 of 2
